EXHIBIT 10.8

 

SECOND AMENDMENT TO PATENT AND TECHNOLOGY LICENSE AGREEMENT

 

This Second Amendment to Patent and Technology License Agreement (the
“Amendment”) is made as of the 20th day of March 2017 to the Patent and
Technology License Agreement effective as of May 14, 2014, as amended (the
“Agreement”), by and between Novel Anti-Infective Technologies, LLC (the
“Licensor”), and Leonard-Meron Biosciences, Inc. (“Licensee”). Terms used herein
that are not otherwise defined herein shall have the meanings given them in the
Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
conditions and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby amend the Agreement and
agree as follows:

 

1. Section 2.6 of the Agreement shall be deleted in its entirety and replaced
with the following new Section 2.6:

 

“2.6 LICENSED TERRITORY means worldwide.”

 

2. The Agreement shall be amended by adding the following new Section 2.9A:

 

“2.9A “PHASE III TRIAL” means a clinical trial of a Licensed Product in human
patients sponsored by LICENSEE, its AFFILIATES or SUBLICENSEEs, which trial is
designed (a) to establish that the Licensed Product is safe and efficacious for
its intended use; (b) to define warnings, precautions and adverse reactions that
are associated with the Licensed Product in the dosage range to be prescribed;
(c) to be, either by itself or together with one or more other clinical trials
having a comparable design and size, the pivotal human clinical trial in support
of an application for Regulatory Approval or label expansion of the Licensed
Product, and (d) consistent with 21 CFR § 312.21(c) (as hereafter modified or
amended), or with respect to a jurisdiction other than the United States, a
similar clinical study).”

 

3. Subclause (6) of Section 4.1(f) shall be deleted in its entirety and replaced
with the following new subclause (6):

 

“(6) REGULATORY APPROVAL in any one of the following: Canada, Australia, India,
China, Taiwan, South Korea or Russia, with respect to REGULATORY APPROVAL FILING
submitted by LICENSEE, its AFFILIATES or SUBLICENSEES: $100,000”

 

4. Section 4.1(f) shall be amended by adding a new subclause (10) as follows:

 

“(10) REGULATORY APPROVAL in any one of the following: Brazil, Argentina, Chile,
Peru, Colombia or Venezuela, with respect to a REGULATORY APPROVAL FILING
submitted by LICENSEE, its AFFILIATES or SUBLICENSEES: $50,000.”

 

5. Section 4.1 shall be amended by adding a new subsection (h) as follows:

 

“(h) A nonrefundable license fee in the amount of $15,000, due and payable on or
before April 30, 2017.”

 

6. Except as specifically amended or modified by this Amendment, the terms and
conditions of the Agreement shall remain unimpaired, unaffected, and unchanged
in every particular as set forth in the Agreement. This Amendment may be
executed in counterparts, each of which shall be deemed an original, but all
such counterparts shall together constitute but one and the same instrument. One
or more counterparts hereof may be delivered via telecopier, with the intent
that any such counterpart have the effect of an original counterpart hereof.

 

[Signature page to follow.]

 

  1

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Patent and Technology License Agreement as of the day and year first above
written.

 



  NOVEL ANTI-INFECTIVE TECHNOLOGIES, LLC         By: /s/ David B. McWilliams

 

Name: 

David B. McWilliams     Title: Chairman          

 

LEONARD-MERON BIOSCIENCES, INC.

 

 

 

 

 

 

By:

/s/ Myron Holubiak

 

 

Name:

Myron Holubiak

 

 

Title:

CEO

 



 

 



2



 